           Case 7:18-cr-00614-KMK Document 61 Filed 12/12/19 Page 1 of 1




125 Park Avenue, 7th Floor
New York, NY 10017                                                                       Ilana Haramati
Telephone (212) 655-3500                                                                      Of Counsel
                                                                                     Direct (646) 860-3130
Facsimile (212) 655-3535                                                               Fax (212) 655-3535
                                                                                             ih@msf-law.com



                                         December 12, 2019
 Via ECF
 Hon. Kenneth M. Karas
 United States District Court Judge
 United States Courthouse
 300 Quarropas St.
 Courtroom 521
 White Plains, New York 10601
                  Re:        United States v. Aron Melber, No. 18 Cr. 614 (KMK)
 Dear Judge Karas:
          We write on behalf of defendant Aron Melber in the above-referenced matter to
 respectfully request the temporary modification of his conditions of pretrial release to permit him
 to travel to Connecticut from December 13, 2019 through December 15, 2019 for a religious
 retreat.

         We have discussed this request with the government (AUSA Michael Maimin), who does
 not object to this request. Mr. Melber’s Pretrial Services Officer Jessica Killian takes no position
 on the request.

                                            Respectfully Submitted,

                                            /s/ Ilana Haramati
                                            Ilana Haramati
                                            Meister Seelig & Fein LLP
                                            125 Park Avenue
                                            New York, New York 10017
                                            (212) 655-3500
                                            ih@msf-law.com

 cc:     Counsel of Record (via ECF)
